                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 LEVI ARTHUR FEDD,

               Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-78

        V.



 WARDEN ANTOINE CALDWELL,et al.,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 21. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court, construes Plaintiffs most recent filing

as a Motion for Voluntary Dismissal, GRANTS Plaintiffs Motion, and DISMISSES without

prejudice Plaintiffs Complaint. Docs. 20, 21; Fed. R. Civ. P. 41(a). The Court DIRECTS the

Clerk of Court to enter the appropriate^^gment of dismissal and CLOSE this case.
       SO ORDERED,this.^^^day of May,2019.



                                     J. RAHpAyHALL,CHIEF JUDGE
                                     UN1TED"S^TES DISTRICT COURT
                                     SOUTHEPJn DISTRICT OF GEORGIA
